Morton, J.
The plaintiff was an inhabitant of Belmont and was assessed there for the building and machinery as personal property. She was also assessed for them as personal property in Salem, where they were situated. If any part of the property (assuming it all to be personal) was properly taxable to her in Belmont, this action cannot be maintained. In such a case the remedy of the party aggrieved is by an application for abatement, and not by a suit at law to recover the alleged excess. Bourne v. Boston, 2 Gray, 494. Richardson v. Boston, 148 Mass. 508. It is admitted, in substance, that the plaintiff was taxable in Belmont unless the building and machinery were employed in manufacturing within the meaning of Pub. Sts. c. 11, § 20, cl. 2. The business carried on was “ that of quarrying and breaking stone to be used in macadamizing roads and for other similar purposes,” and the building and machinery were used in it. We do not see that the business of quarrying stone and breaking it up for use on roads and other similar purposes is any more a manufacturing business than mining coal and breaking it up into merchantable sizes, or farming and cutting ice. Byers v. Franklin Goal Co. 106 Mass. 131. Hittinger v. Westford, 135 Mass. 258. Ingram v. Cowles, 150 Mass. 155. Quarrying and dressing granite could hardly be said to be manufacturing it, though moulding clay into different sizes and shapes and then burning it fairly may be said to be manufacturing brick. Still less could simply crushing granite into smaller and smaller pieces be said to constitute manufacturing, as that word is ordinarily used, though there is a remote sense in which it may be true.
We think that the ruling of the court was right, and that according to the report there must be judgment for the defendant, and it is

So ordered.